DETAILED ACTION
This action is responsive to application filed on July 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter.
Referring to claim 11, the claim is directed to a software. As recited, claim 11
recites a system, comprising: a communication component. However, is not clear whether these communication component are hardware or software generated because no hardware structure such as processor or memory has been limited in the claim language. A reasonable interpretation is that the system comprises only software and/or program instructions. Software and computer programs per se do not fall within any category of patent-eligible subject matter under 35 U.S.C. § 101. See "Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101" (August 2009). Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized. 

	Examiner suggests that the Applicant might, for example amend the claims to limit to a known statutory subject matter, such as "A software system executed by a processor ... " which the examiner could interpret the claim define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized. The Examiner notes that care should be taken when using a term in the claims, as terms should have supporting basis in the description. See MPEP 2106.

Claim 12 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Referring to claim 10, the broadest reasonable interpretation of a claim drawn to a computer-readable medium containing program instructions (also called machine readable medium and other such variations) typically covers from form of non-transitory tangible media and transitory propagating signals. The specification is silent to limit that such medium exclude signals. Therefore covers transitory propagating signal per se (non-statutory subject matter). See MPEP 2111.01. (When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500F.3d  1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC 101, Aug. 24, 2009; p.2.) OG Notice - Jan. 28, 2010. 

It is respectfully suggested to amend the term in a way to preclude an interpretation of "propagating signal per se", such as "A non-transitory computer-readable medium". 


Claim Rejections - 35 USC§ 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. -The specification shall conclude with one or more claims particularly pointing
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recite the limitation "...determining a swipe direction of the first user when scrolling through the scrollable sequence, and wherein the swipe direction determines whether to initiate a potential match." This limitation is unclear. How the swipe direction can determine whether to initiate a potential match? How this determination of whether to initiate a potential match is done? The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the examiner does not understand what is being claimed and the scope of the claimed subject matter cannot be ascertained. It’s unclear how the swipe direction can determine whether to initiate a potential match. The metes and bounds of "...determining a swipe direction of the first user when scrolling through the scrollable sequence, and wherein the swipe direction determines whether to initiate a potential match." is unclear and thus the scope of the claim is indefinite. See MPEP 2173.05(a) and MPEP 2111.01.

According to MPEP 2173.05(a):

MPEP 2173.05(a) New Terminology
I. THE MEANING OF EVERY TERM SHOULD BE APPARENT

The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). SeealsoMPEP§2111-§2111.01. 

Applicant is also reminded that, according to MPEP 2111.01, it is improper for the examiner to import the limitations of any particular embodiment into the claims that is not part of the claims or when the claim language is broader than the embodiment.

MPEP 2111.01
II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Uebe/-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)

For the purpose of examination, claim limitation is interpreted as "... wherein the swipe direction determines whether to display a potential match."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US Patent Application Publication No. US 20140236732), in view of Schaefer (US Patent Application Publication No. US 20140279352 A1).

Regarding claim 1, Abhyanker teaches method comprising: generating a plurality of profiles, wherein the plurality of profiles includes a plurality of pet owner profiles, a plurality of pet adopter profiles, and a plurality of pet profiles; (See Abhyanker [0014] “a method includes generating a community network of user profiles [Thus, a plurality of profiles], each user profile associated with a specific geographic location, procuring pet data, providing categories of the pet data (e.g., the categories of the pet data may include a user name, a geographic region, a pet name, a type of pet, at least one of a product and/or a service)” See also Abhyanker [0516] “FIG. 49 illustrates a user profiles field 4902, a pets field 4904...The pets field 4904 may display a number of pets owned by the user 102” See also Abhyanker Fig. 49 Showing an example of multiple user profiles 4902, some owing pets [i.e.  pet owner profiles]  4904 and another does not [i.e.  pet adopter profiles]. See also Abhyanker [0147] “the user interface view 600 may enable users to...adopt the pets.” See also Abhyanker [0015] “the method may include generating pet profiles based on the pet data, each pet profile associated with a user profile.” Examiner notes that owner profiles and pet adopter profiles are user profiles, and the user profiles owning pets as shown in field 4904 in Fig.49 are owner profiles.)

matching at least a first one of the plurality of profiles with at least a second one of the plurality of profiles, wherein the matching is based on criteria included the first one of the plurality of profiles and the second one of the plurality of profiles; and (See Abhyanker [0119] “a first set of user profiles 204 [Thus, at least a first and a second user profiles of the plurality of profiles] matching the first geographic region [i.e. criteria] and at least one other category [i.e. criteria] may be identified. [Thus, based on criteria included the first one of the plurality of profiles and the second one of the plurality of profiles]”)

facilitating an escrow process between a first user corresponding to the first one of the plurality of profiles and a second user corresponding to the second one of the plurality of profiles. (Abhyanker teaches providing a bid and payment process between a first user corresponding to the first one of the plurality of profiles and a second user corresponding to the second one of the plurality of profiles. (See Abhyanker [0524-0530] “In operation 5120, the pet profiles 212 associated with the first set of user profiles 204 [Thus, at least a first user corresponding to the first one of the plurality of profiles] may be identified...In operation 5140, a product and/or a service may be selected. In operation 5142, user profiles 204 associated with the product and/or the service may be identified [Thus, at least a second user corresponding to the second one of the plurality of profiles]...In operation 5146, a transaction may be generated based on the product and/or the service. In operation 5148, a request for bids may be generated (e.g., through the bidding module 304G of FIG. 3)...In operation 5184, the submitted bid may be accepted. In operation 5186, the online order may be generated for the product and the service. In operation 5188, an online payment transaction associated with the online order may be generated (e.g., using the business module 304E of FIG. 3).” See also Abhyanker [0501-0502] “ FIG. 43 is a user interface view 4300 of making online payments related to pet products and/or services, according to one embodiment. Particularly, FIG. 43 illustrates an online payment transaction option 4302, according to one embodiment. The online payment transaction option 4302 may enable the users 102 to make online payments related to pet products and/or services.”)

	Abhyanker bid and payment process can be interpreted as an escrow process, as accepting a bid for a product/service is an agreement or contract and it also provides an online payment transaction option. 

However, Schaefer discloses this limitation in more detail. (See Schaefer [0102] “participants of the system can be individual people [i.e. users]...Individuals...can be acting as Consumers (110 and 140), as Providers (120 and 150), or both (130 and 160).” See also Schaefer [0041] “ Consumer and Provider profiles may be managed together as participant profiles [Thus, a plurality of profiles]” See also Schaefer [0081-0082] “The exchange of goods or performance of services does not happen instantaneously. The marketplace fulfills its role by creating securities, e.g. legal contracts, to capture the promise of trade rather than the exchange itself. These securities are called "contracts." These securities become financial instruments with which the marketplace may enable additional trading, such as with a futures or commodities exchange. Possession of the contract security represents the right to receive its benefit, financial or otherwise.  A security represents a promise by one or more Provider(s) [Thus, at least a second user corresponding to the second one of the plurality of profiles] to complete one or more service(s) according to a set of specified terms for one or more Consumer(s) [Thus, at least a first user corresponding to the first one of the plurality of profiles]. See also Schaefer [0099] “The system also can escrow payment for the work as called for by contracted terms of service defined in the requests.” Thus, facilitating an escrow process between a first user corresponding to the first one of the plurality of profiles and a second user corresponding to the second one of the plurality of profiles.)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Abhyanker to incorporate the teachings of Mayer to facilitating an escrow process between users.

One would be motivated to do so to ensure payment is released upon completion of contract (Schaefer 0082).

	Regarding claim 2, Abhyanker further in view of Schaefer, [hereinafter Abhyanker-Schaefer] teaches all limitations and motivations of claim 1, wherein the matching comprises displaying a subset of the plurality of profiles to the first user via a graphical user interface (GUI). (See Abhyanker [0146] “in FIG. 6, the user interface view 600 [i.e. graphical user interface (GUI)] may enable the users 102 [e.g.  first user] to search for the user profiles 204 and/or the pet profiles 212 through the search by geographic region option 606.” See also Abhyanker [0145] “ The representations of user profiles 604 may display the profiles associated with the users 102 [Thus, the matches] on the map view 406 in which the specific geographic location 206 of each user profile (e.g., the user profiles 204 of FIG. 2) [Thus,  displaying a subset of the plurality of profiles to the first user via a graphical user interface (GUI)])

Regarding claim 3, Abhyanker-Schaefer teaches all limitations and motivations of claim 2, wherein the first user is an account holder of one of the plurality of pet owner profiles and the second user is an account holder of one of the plurality of pet adopter profiles, and wherein the matching is initiated by the first user in response to seeing a profile of the second user displayed via the GUI. (See Abhyanker [0115] “The user database 202 may contain the user profiles 204 associated with the specific geographic location 206 in the community network 200. The user profiles 204 may capture (e.g., store, record, track, etc.) information of a user (e.g., may include age data, interest data, occupation data, etc.) associated with the users 102 [Thus, account holders] of the specific geographic location 206 in the community network 200.” See also Abhyanker Fig. 49 Showing an example of multiple user profiles 4902, some owing pets [i.e.  pet owner profiles] 4904 and another does not [i.e.  pet adopter profiles].  See also Abhyanker [0119] “a first set of user profiles 204 matching the first geographic region and at least one other category may be identified.” See also Abhyanker [0146] “in FIG. 6, the user interface view 600 [i.e. graphical user interface (GUI)] may enable the users 102 [e.g. first user] to search for the user profiles 204 and/or the pet profiles 212 through the search by geographic region option 606.” See also Abhyanker Fig. 6, [0145] “profile menu option 602 may enable the users 102 to search for the user profiles 204 and/or the pet profiles 212 based on the categories of pet data 402 (e.g., may include geographic region, pet name, user name, type of pet, and/or pet related product and/or service). The representations of user profiles 604 may display the profiles associated with the users 102 on the map view 406 [Thus, seeing a profile of [a] second user displayed via the GUI] in which the specific geographic location 206 of each user profile (e.g., the user profiles 204 of FIG. 2) corresponds with a location in the map view 406.” See also Abhyanker [0148] “FIG. 7 illustrates the map view 406, the claimable profiles 408, the content 410, the representations of user profiles 604, a matching pets menu option 702, a radius 704, and a user selected profile 706, according to one embodiment. [Thus, matching initiated by users 102 (e.g. first user)]” See Examiners note in claim 1 above, regarding interpretation of owner profiles and pet adopter profiles are both user profiles.)

Regarding claim 4, Abhyanker-Schaefer teaches all limitations and motivations of claim 2, wherein the first user is an account holder of one of the plurality of pet adopter profiles and the second user is an account holder of one of the plurality of pet owner profiles, and wherein the matching is initiated by the first user in response to seeing a profile associated with the second user displayed via the GUI. (See Abhyanker [0115] “The user database 202 may contain the user profiles 204 associated with the specific geographic location 206 in the community network 200. The user profiles 204 may capture (e.g., store, record, track, etc.) information of a user (e.g., may include age data, interest data, occupation data, etc.) associated with the users 102 [Thus, account holders] of the specific geographic location 206 in the community network 200.” See also Abhyanker Fig. 49 Showing an example of multiple user profiles 4902, some owing pets [i.e.  pet owner profiles] 4904 and another does not [i.e.  pet adopter profiles].  See also Abhyanker [0119] “a first set of user profiles 204 matching the first geographic region and at least one other category may be identified.” See also Abhyanker [0146] “in FIG. 6, the user interface view 600 [i.e. graphical user interface (GUI)] may enable the users 102 [e.g. first user] to search for the user profiles 204 and/or the pet profiles 212 through the search by geographic region option 606.” See also Abhyanker Fig. 6, [0145] “profile menu option 602 may enable the users 102 to search for the user profiles 204 and/or the pet profiles 212 based on the categories of pet data 402 (e.g., may include geographic region, pet name, user name, type of pet, and/or pet related product and/or service). The representations of user profiles 604 may display the profiles associated with the users 102 [e.g. second user] on the map view 406 [Thus, seeing a profile of [a] second user displayed via the GUI] in which the specific geographic location 206 of each user profile (e.g., the user profiles 204 of FIG. 2)  corresponds with a location in the map view 406.” See also Abhyanker [0148] “FIG. 7 illustrates the map view 406, the claimable profiles 408, the content 410, the representations of user profiles 604, a matching pets menu option 702, a radius 704, and a user selected profile 706, according to one embodiment. [Thus, matching initiated by users 102 (e.g. first user)]” See Examiners note in claim 1 above, regarding interpretation of owner profiles and pet adopter profiles are both user profiles.)

Regarding claim 8, Abhyanker-Schaefer teaches all limitations and motivations of claim 1, wherein the matching comprises connecting at least one of the first user or the second user to external resources associated with a listed attribute of the first user. (See Schaefer [0041] “The system acts as a trusted broker of proposals between Consumers and Providers...performs matching between proposals, defines contracts resulting from the match of proposals, tracks contract status, and assists with proposal change management, dispute resolution, and payment for completed contracts. By doing so, the market connects Consumers with Providers for the provision of fungible consumer services” See also Schaefer [0055-0056] “Sourcing includes the activities of identification and qualification of participants...Identification and qualification activities include: Verification, first time and continued, of Provider and Consumer-provided information, including identity, certification and accreditations, licenses, etc. Identification of required or desirable reputation information, Identification of additional participants.” See also Schaefer Fig. 5, Showing Source Manager 1550 includes External Sourcing 1555. See also Schaefer [0094]  “The following item numbers...1555 External Sourcing The part of a Sourcing Manager used to automatically increase the number of participants in a Service Marketplace. Participants sourced [Thus, from external resources] can be targeted to specific service types, locations, price ranges, specific proposals, or other factors.” See also Schaefer [0079] “Matching of Consumers' orders and Providers' offers [Thus, connecting at least one of the first user] is done by the system using a matching function based on computation over a specified combination of service requirements identified in the respective proposals and information in the participant profiles (pricing preferences, desires, location, reputation, capabilities) [i.e. listed attributes].”)

Regarding claim 9, Abhyanker-Schaefer teaches all limitations and motivations of claim 1, wherein the facilitating comprises vetting at least one listed attribute of the first user or the second user via an external resource, and wherein the escrow is closed upon a completion of the vetting. (See Schaefer [0186] “Providers who sign up to the system provide Provider profile information, including: Contact information, Initial reputation information (e.g. accreditations, associations (e.g. BBB), licenses, permits, bonds posted)” [i.e. listed attributes]” See also Schaefer [0061-0067] “The reputation of participants is established through public and private information sources, including social networks [Thus, via an external resource]...Reputation is defined by a combination of: Identity, Verifiable information about the participant, Historical transaction records for transactions conducted within the system, and Objective feedback provided by other trusted participants....Others aspects are more complex, and involve attributes of the provider, including licensure, certifications, awards, existing trust relationships, and the objective feedback of others about the participant. [Thus, vetting at least one listed attribute of the first user or the second user via an external resource]” See also Schaeffer [0020] “Another example is reputation providers. These specialize in directly vetting and thereby vouching for the reputations of service providers listed within their sites, and do not otherwise become involved in transactions. Examples include ServiceMagic, and Angie's List.” See also Schaefer [0279] “The Reputation Manager (1500) component deals with reputation and relationships between Participants. Reputation data can be used to weight, prohibit, or mandate matching of proposals between participants, for purposes of adjusting payment terms, for recommendations of Providers or Consumers” See also Schafer [0099-0100] “The system also can escrow payment for the work as called for by contracted terms of service defined in the requests. The system further solicits and collects explicit objective participant satisfaction information, and collects implicit participant satisfaction information from participants, proposal, and contract histories, and makes this information available to the matching component and as part of reputation [i.e. vetting].” See also Schaefer [0128] “After work has been completed to both parties' satisfaction, the contract is accepted and final payment is required. Note that during the work process, a service Provider is able to invoice against outstanding sums and change orders as defined in the contract terms. Once accepted, the Consumer must pay within the period defined in the contract, or it becomes defaulted.” [Thus, wherein the escrow is closed upon a completion of the vetting.])

	Regarding claim 10, Abhyanker-Schaefer teaches all limitations and motivations of claim 9, wherein the vetting comprises confirming medical records of a pet associated with the matching, and wherein the confirming comprises obtaining confirmation from the external resource. (See Abhyanker [0118] “ The pet data may be procured (e.g., from a public source [i.e. external resource])...The pet profiles 212 may be generated based on the pet data, each pet profile 212 associated with a user profile.” See also Abhyanker [0111] “The geo-spatial environment 100 may include the data procurement logic block 110 to procure pet data. (e.g., the data may be procured [Thus, confirmed] from a public source [i.e. external resource], a user, and/or prepopulated in the geo-spatial environment 100). The category logic block 112 of the geo-spatial environment 100 may provide categories of the pet data 402 (e.g., the categories of the pet data may include user name, geographic region, pet name, type of pet, a status of a pet (e.g., sick [e.g. medical record]” See also Abhyanker [0015] “The method may also include determining a first geographic region, selecting at least one other category of the pet data [Thus, confirming pet data [e.g. medical record] obtained from an external resource], identifying a first set of user profiles matching the first geographic region and the other category [e.g. medical record], identifying the pet profiles associated with the first set of user profiles”)

Regarding claim 11, Abhyanker-Schaefer teaches all of the elements of claim 1 in method form rather than system form. Abhyanker also discloses a system [Abhyanker claim 9]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.

Regarding claim 12, Abhyanker-Schaefer teaches all of the elements of claim 1 in method form rather than computer-readable medium form. Abhyanker also discloses a  computer-readable medium  [Abhyanker (0358)]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 12.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker-Schaefer, in view of Corsin (US Patent Publication No. US 10891044 B1).

Regarding claim 5, Abhyanker-Schaefer teaches all limitations and motivations of claim 2.

Abhyanker does not explicitly disclose displaying the subset of the plurality of profiles in a scrollable sequence.

However, Corsin discloses the subset of the plurality of profiles in a scrollable sequence. (See Corsin Fig. 1A, Col. 6, lines 31-38, “ FIG. 1A is an example diagram of a computing device 102 with a graphical user interface that can be used for accessing, scrolling, and positioning content items. In the depicted example computing device 102, content is shown in a content stream. The content stream can include any number of scrollable content items [Thus, displaying content in a scrollable sequence]” Examiners note that the subset of the plurality of profiles are just content being displayed. Thus, Corsin reference teaches this limitation of displaying content in a scrollable sequence.)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Abhyanker-Schaefer to incorporate the teachings of Corsin of displaying content in a scrollable sequence.

One would be motivated to do so to provide an optimal view of content (Corsin Title).

Regarding claim 6, Abhyanker-Schaefer further in view of Corsin, teaches all limitations and motivations of claim 5, wherein the matching comprises determining a swipe direction of the first user when scrolling through the scrollable sequence, and wherein the swipe direction determines whether to initiate a potential match. (See Corsin Col. 5, lines 15-33 “User input [Thus, from a user (e.g. first user)] can include...a swipe,...a detectable gesture... (e.g., vertical or horizontal swiping)...the input described herein may include a horizontal scroll gesture or a vertical scroll gesture. The user may scroll upward, downward, leftward, rightward, or other direction provided [Thus, determining a swipe direction]”...the input described herein may be a hover gesture detectable by an electronic device to trigger scrolling of content. [Thus, scrolling through the scrollable sequence]” See also Corsin Col. 17, lines 4-10 “the user interface 200A may include a search control 228...When the user 202 enters a query and submits the query via control 228, the computing device 102 may provide the query to the server and/or the server 160 may provide a list of matching content.” See also Corsin  Col. 17, lines 54-67, Col. 18, lines 1-3 “As shown in FIG. 2B, one or more inputs 210 [i.e. swipe in a direction], times of inputs (not shown), and directions of scroll (e.g., direction 212 from FIG. 2A) have been received in the user interface 200B...As shown in user interface 200B, the shape 224 is now shown in full and the beginning of the content 208 is aligned at the top of the display area. In operation, device 102 may invoke the pause, which may present, in the display, the content item 208 associated with the selected display anchor 218 since the user was scrolling [Thus, swiping] upward and stopped as a majority of content item 208 was in the display area [Thus, displaying a potential match]” See also Corsin Col. 16, lines 66-67, Col. 17, lines 1-3 “The user can interact [e.g. swipe] with content within the touchscreen using any or all of controls 226... the user 202 can...interact with content...by directly selecting content.”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker-Schaefer, in view of Zeira (US Patent Application Publication No. US 20160323248 A1).

Regarding claim 7, Abhyanker-Schaefer teaches all limitations and motivations of claim 1, wherein the matching comprises anonymizing at least one of an identity of the first user from the second user. 

Abhyanker discloses the use of privacy server with preference settings for specifying if the user address should be displayed to other users. (See Abhyanker [0032] “A privacy server may be configured to verify that each user of the community network lives at a residence associated with a claimable residential address of the community network formed through a social community module of a privacy server using a processor and a memory, to obtain from each user of the community network, using the processor of a computing device, member data associated with each user, the member data including an address, to associate the address with a profile of each user, to determine a location of each user based on the member data, to store the member data in a database, and/or to obtain a personal address privacy preference from each user, the personal address privacy preference specifying if the address should be displayed to other users.”)

Abhyanker does not explicitly disclose anonymizing at least one of an identity of the first user from the second user.

However, Zeira discloses  wherein the matching comprises anonymizing at least one of an identity of the first user from the second user. (See Zeira [0007] “to search for matches in each other's user profiles such that a user's identity may be anonymized throughout the information exchange.” See also Zeira [0125] “ the attributes that are shared (i.e., used to determine matches) may be anonymized such that the server can perform the task of matching users to each other, but does not know the actual true attributes. The anonymization of some or all of the attributes may be implemented using a hash key to hash the user profile or any portion(s) of the user profile with a one-way function and can hide the actual data from the server and/or the other user.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Abhyanker-Schaefer to incorporate the teachings of Zeira of anonymizing at least one of an identity of the first user from the second user.

One would be motivated to do so to protect user information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   









/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161